DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a step of bringing the movable core close to the resin flow end portion of the preform again.”  First, the word “again” implies that the movable core was already close to the resin flow end of the preform.  However, this is never stated in claim 1, so it is unclear if “again” is a repetition of the same movement or a misstatement.  Claims 4-6 each recite “close”, which is a relative term.  There is no way to ascertain how “close” would meet the claim since the term is subjective. 



Claim Interpretation
In claim 1, the step of “pouring resin” interpreted in light of the specification, includes injecting resin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 3,028,284) in view of Tsuzuku (US 4,426,341).
As to claim 1, Reeves teaches a method for manufacturing a fiber reinforced resin molded article (Title), the method including forming a preform including a fiber layer (Fig. 6, item 31) on an outer surface of a liner (Fig. 6, item 32), impregnating the fiber layer of the preform with resin (5:25), and curing the resin (4:6-7), comprising: 
a step of preparing a mold (Fig. 6) having a movable core disposed therein (Fig. 6, items 40, 42);
a step of placing the preform in the mold in a state where the movable core is pressed against the resin flow end portion of the preform (Fig. 6 generally); and 
a step of pouring resin into the mold (5:25).
Reeves is silent to the pressure sensor on the movable core for detecting a pressure of resin flowing in the mold at a position facing the resin flow end portion of the preform, and 
Tsuzuku teaches a transfer molding process where resin is injected into a mold (Fig. 4).  The Tsuzuku mold has a pressure sensor (15) in the mold at a position facing a resin flow end portion of the mold.  The Tsuzuku sensor is used in the prevention of occurrence of incomplete filling of the resin in the cavity (6:54-56) by sensing complete filling (5:49-50).
It would have been prima facie obvious to incorporate the Tsuzuku pressure sensor on a movable core of Reeves (40, 42) as an improvement that would provide the obvious benefit of preventing incomplete filling of resin in the cavity by sensing when the mold is fully filled.
As to claims 2 and 3, in view of Tsuzuku’s teaching to obtain complete filling of resin in the cavity by sensing pressure (5:46-50) at each time (Fig. 5), the pressure sensor and injection/pouring time would satisfy a predetermined condition indicating “complete filling”.  As to claim 5, Reeves teaches (Fig. 6) a mold including a first mold with a movable core (40, 42) and a second mold (30).  In the step of placing the preform, the preform is placed between the first mold and second mold such that a gap is formed.  The Reeves process comprises injecting/pouring resin into the mold and closing the mold (2:31-32).  While the Reeves drawing does not specifically show a second gap larger than the first gap, the injection of resin into the mold (through 35) would push the preform against the first mold (40-42) and cause a larger second gap.  As to claim 6, Reeves teaches injecting/pouring resin into the mold and closing the mold (2:31-32) which would result in compressive filling the resin in the mold.  After curing, the movable core (40, 42) would inherently be separated from the resin flow end from the state where it was pressed against the resin flow end of the preform.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the 35 USC 112(b) rejection above.  The prior art simply does not teach “a step of moving the movable core in a direction to separate the movable core from the preform” and “a step of bringing the movable core close to the resin flow end portion of the preform again”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742